                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


          TIFFANY ROBERTS                                               CIVIL ACTION


          VERSUS                                                        NO. 18-9423


          STEPHEN METZINGER                                             SECTION: “G”(2)


                                       ORDER AND REASONS

            This litigation arises out of Plaintiff Tiffany Robert’s (“Plaintiff”) claim for malicious

prosecution against Defendant Dr. Stephen Metzinger (“Defendant”).1 Before the Court is

Defendant’s “Motion for Summary Judgment.”2 In the instant motion, Defendant argues that

Plaintiff cannot prove the required elements of her malicious prosecution claim.3 Having

considered the motion, the memoranda in support and in opposition, the record, and the applicable

law, the Court denies the instant motion.

                                             I. Background

            On October 11, 2018, Plaintiff filed a Complaint against Defendant on behalf of herself

and her minor children, W.H.S., Jr. and I.S.R.4 In the Complaint, Plaintiff alleges that Defendant

is the sole member of Aesthetic Surgical Associates, LLC (“Aesthetic”) and the majority member




1
    Rec. Doc. 2.
2
    Rec. Doc. 34.
3
    Id.
4
    Rec. Doc. 2.



                                                    1
of Dolce Bellissimo, LLC (“Dolce”).5 Defendant employed Plaintiff and another employee, Norma

Mahler (“Ms. Mahler”), to help manage Aesthetic.6 Plaintiff alleges that Defendant “maintained a

hostile work environment where he sexually harassed the two women.”7 Plaintiff filed a sexual

harassment complaint with the Equal Employment Opportunity Commission (“EEOC”) in January

2015.8 Defendant allegedly terminated Plaintiff’s employment on January 12, 2015.9

            Thereafter, from January 13, 2015 until June 2018, Defendant allegedly “made numerous

false and defamatory statements to members of the Jefferson Parish Sheriff’s Office (“JPSO”),

Jefferson Parish District Attorney’s Office (“JPDA”), and others about [Plaintiff].”10 The false

statements supposedly included accusations that Plaintiff completed unauthorized transactions

with the Dolce credit card, performed unsanctioned procedures on patients at Aesthetic,

fraudulently cashed checks, and stole office products and supplies.11 Plaintiff claims that

Defendant made such statements to retaliate against Plaintiff for her EEOC complaint.12

Defendant’s purported false statements resulted in Plaintiff’s arrest and prosecution on charges of




5
    Id. at 2.
6
    Id.

7
    Id.
8
  Id. Plaintiff maintains that the EEOC issued a right to sue letter and she and Ms. Mahler filed an employment
discrimination suit in the Eastern District of Louisiana in 2015. Plaintiff states that she and Ms. Mahler dismissed the
suit because the defendants did not meet the federal statute requirements, not because their claims lack substantive
merit.
9
    Id.
10
     Id. at 3.
11
     Id.
12
     Id.



                                                           2
theft and possession of Clonazepam.13 Yet, on June 22, 2018, JPDA supposedly entered a nolle

prosequi and dismissed all criminal charges against Plaintiff.14

            Plaintiff alleges that Defendant also filed a civil action against Plaintiff and Ms. Mahler in

state court.15 Plaintiff allegedly endured financial difficulties because of Defendant’s civil suit in

state court and JPDA’s criminal charges.16 Indeed, Plaintiff states that she paid an attorney to

represent her in state court for both the criminal and civil cases initiated by Defendant.17 Plaintiff

claims that she suffered lost wages and work opportunities defending herself against Defendant’s

false allegations.18 Plaintiff also claims that she lost two houses because lost wages rendered her

unable to pay each house’s mortgage.19 Finally, Plaintiff claims that her two children suffered

mental and emotional harm due to Defendant’s false allegations.20

            For those reasons, Plaintiff brings claims against Defendant for malicious prosecution and

loss of consortium and emotional distress on behalf of her children pursuant to Louisiana Civil

Code article 2315 (“Article 2315”).21 On January 16, 2019, Defendant filed a motion to dismiss




13
     Id. at 3–4.

14
     Id. at 5.
15
     Id. at 4.
16
     Id.
17
     Id.
18
     Id.
19
     Id.
20
     Id. at 5.
21
     Id. at 5–6.



                                                      3
this case.22 On February 13, 2019, the Court held oral argument on Defendant’s motion to dismiss

this case.23 On April 3, 2019, the Court denied Defendant’s motion to dismiss because Plaintiff

pleaded sufficient facts to state a claim for a malicious prosecution claim.24 The Court did not

address Plaintiff’s loss of consortium and emotional distress claims.25

           On November 5, 2019, Defendant filed the instant motion for summary judgment.26 On

November 13, 2019, Plaintiff filed an opposition to the instant motion and requested oral

argument.27 On November 15, 2019, the Court granted Plaintiff’s oral argument request.28 On

November 18, 2019, Defendant filed a reply brief, with leave of court, in further support of the

instant motion.29 On November 20, 2019, the Court held oral argument on the instant motion.30

                                        II. Parties’ Arguments

A.         Defendant’s Arguments in Support of the Motion for Summary Judgment

           In the instant motion, Defendant argues that Plaintiff must prove six elements to establish

malicious prosecution.31 Those six elements are:



22
     Rec. Doc. 15.

23
     Rec. Doc. 21.

24
     Rec. Doc. 26.
25
     Id.
26
     Rec. Doc. 34.
27
     Rec. Doc. 37.
28
     Rec. Doc. 39.
29
     Rec. Doc. 40.
30
     Rec. Doc. 41.
31
     Rec. Doc. 34-1 at 14.



                                                    4
            (1) the commencement or continuance of an original criminal or civil judicial
            proceeding; (2) its legal causation by the present defendant against the plaintiff who
            was defendant in the original proceeding; (3) its bona fide termination in favor of
            the present plaintiff; (4) the absence of probable cause for such proceeding; (5) the
            presence of malice therein; and (6) damage conforming to legal standards resulting
            to the plaintiff.32

Here, Defendant argues only that Plaintiff cannot prove element four (lack of probable cause) and

element five (presence of malice).33 The Court will summarize each argument in turn.

            1.        Lack of Probable Cause

            Defendant argues that the record evidence unequivocally established the presence of

probable cause for Defendant to press charges against Plaintiff.34 Defendant contends that the

“existence of probable cause . . . does not depend merely upon the actual state of facts.”35 Instead,

according to Defendant, the “crucial determination is whether Defendant had an honest and

reasonable belief in the guilt of Plaintiff at the time he pressed charges.”36

            First, Defendant allegedly believed that Plaintiff made unauthorized credit card

transactions with the Dolce credit card.37 Defendant alleges that $13,177.39 in unauthorized

transactions were made with the Dolce credit card from April 2011 until November 2014.38 Those




32
     Id.
33
     Id.
34
     Id.
35
     Id.
36
     Id.
37
     See id. at 15.
38
     Id. at 18.



                                                      5
transactions purportedly involved a tanning machine, tanning products, food, ACT prep courses,

chiropractor services, and other items and services.39 One transaction allegedly included tanning

products shipped directly to Plaintiff’s home.40 Because Plaintiff and Ms. Mahler both had access

to the Dolce credit card and, were planning to open a tanning salon, Defendant believed that

Plaintiff was the perpetrator.41

            Second, Defendant allegedly believed that Plaintiff “misappropriated Dolce assets and

issued herself distributions in excess of her share and in violation of [Dolce’s] operating

agreement.”42 Pursuant to Dolce’s operating agreement, distribution of assets shall be

proportionate to each owner’s respective share.43 Plaintiff owned 24.5% of Dolce while employed

by Defendant.44 Nevertheless, Defendant claimed that Plaintiff paid herself, Ms. Mahler, and

Defendant each at the rate of 33.3% on certain occasions.45 Defendant also claimed that Plaintiff

sometimes paid herself and Ms. Mahler each at the rate of 50% on other occasions, leaving

Defendant with no disbursement whatsoever.46

            Third, Defendant allegedly believed that “Plaintiff wrote in ‘cash discount’ on [patients’]




39
     Id. at 4, 18.
40
     Id. at 17.
41
     Id. at 9–10.
42
     Id. at 20.
43
     Id. at 5.
44
     Id.
45
     Id.
46
     Id.



                                                     6
forms without Defendant’s consent.”47 An Aesthetic patient, named Valerie Bon-Mardion, told

Defendant she suspected that Plaintiff was giving unauthorized cash discounts and keeping the

money for herself.48

            Finally, Defendant allegedly believed that Plaintiff curtailed patients’ Ultherapy

treatment.49 Defendant’s Ultherapy treatment logs indicated that 5,402 lines of ultrasound

treatment were either unauthorized or uncharted.50 Defendant submits the deposition of Chantel

Babin, the employee who replaced Ms. Mahler, which states that patients were inquiring about

receiving Ultherapy treatment at their homes.51 This apparently led Defendant to believe that

Plaintiff had engaged in the improper administration of Ultherapy at patients’ homes.52 For those

reasons, Defendant concludes that he had an honest and reasonable belief that Plaintiff committed

theft when he pressed charges.53 Therefore, Defendant urges this Court to grant summary judgment

on the probable cause element because there is no evidence to support Plaintiff’s claim that

Defendant lacked probable cause to press charges against Plaintiff.54

            2.     Malice

            Next, Defendant argues that he did not act with malice when he pressed charges against



47
     Id. at 16.
48
     Id.
49
     Id. at 20.
50
     Id. at 7.
51
     Id. at 6.
52
     Id.
53
     Id. at 23.
54
     Id.



                                                  7
Plaintiff.55 Under Louisiana law, malice is present when a person brings criminal or civil

proceedings and either (1) acts with “hatred, animosity or ill will toward the plaintiff,” (2) seeks

to gain a private advantage, or (3) knowingly makes false allegations or acts with reckless disregard

for the allegations’ truth.56 Malice may also be inferred from (4) lack of probable cause to bring

the proceedings against the plaintiff.57

            Defendant first contends that he did not have any “hatred, animosity or ill will toward the

plaintiff.”58 Defendant claims that he did not retaliate against Plaintiff for filing a complaint with

the EEOC.59 As support, Defendant notes that he “reported his suspicions to the JPSO on February

13, 2015, more than six weeks prior to the filing of [Plaintiff’s] Charge of Discrimination” with

the EEOC.60

            Next, Defendant contends that he obtained no private advantage by filing charges against

Plaintiff.61 Instead, Defendant allegedly incurred attorney fees because of the civil and criminal

litigation against Plaintiff.62 Defendant also allegedly lost valuable revenue from canceled

surgeries due to Defendant being “subpoenaed eleven times to appear for court in the criminal




55
     Id. at 21.
56
     Id.
57
     Id.
58
     Id.
59
     Id.
60
     Id.
61
     Id. at 22.
62
     Id.



                                                     8
matter.”63

            Finally, Defendant contends that Plaintiff cannot prove he knowingly made false

allegations to JSPO or made such allegations with reckless disregard for the allegations’ truth.64

As support, Defendant cites Detective Stephen Trapani’s statement that “[Defendant] didn’t

engage in any false allegations against [Plaintiff].”65 For those reasons, Defendant insists that

Plaintiff cannot prove any of the variants of malice.66 Defendant thus urges this Court to grant

summary judgment on the malice element.67

B.          Plaintiff’s Opposition to the Motion for Summary Judgment

            In opposition, Plaintiff argues that a genuine dispute of material fact exists concerning

whether Defendant had probable cause to press charges and whether he acted with malice when

he pressed charges.68 Plaintiff also argues that this Court should strike several declarations relied

upon by Defendant because those statements are unsworn, inauthentic, and hearsay.69 Finally,

Plaintiff notes that Defendant does not address Plaintiff’s claims under Article 2315.70 The Court

will summarize each argument in turn.




63
     Id.
64
     Id.
65
     Id.
66
     Id. at 23.
67
     Id.
68
     Rec. Doc. 36 at 8–11.
69
     Id. at 6.
70
     Id. at 3.



                                                    9
           1.        Lack of Probable Cause

           Plaintiff relies on her own deposition to demonstrate that Defendant lacked probable cause

to believe Plaintiff committed theft.71 The “crucial determination” for probable cause “is whether

the defendant had an honest and reasonable belief in the guilt of the plaintiff at the time charges

were pressed.”72

           Plaintiff first contends Defendant did not honestly and reasonably believe that Plaintiff

made “unauthorized” transactions with the Dolce credit card.73 Plaintiff argues that Defendant

routinely permitted both Plaintiff and Ms. Mahler to complete non-business transactions with the

Dolce credit card.74 Plaintiff argues that the routine permission negates any honest and reasonable

belief Defendant may have had when reporting the credit card transactions as unauthorized.75 For

instance, despite allegedly authorizing Ms. Mahler to purchase catering for her husband’s funeral

with the Dolce credit card, Defendant listed that charge as unauthorized when he pressed charges

against Plaintiff.76

           Second, Plaintiff contends Defendant did not honestly and reasonably believe that Plaintiff

misappropriated Dolce assets or stole such assets with checks written out to “cash.”77 Plaintiff

testifies that she received verbal authorization from Defendant to allocate Dolce’s assets in each


71
     Rec. Doc. 36.
72
     Craig v. Carter, 30,625 (La. App. 2 Cir. 9/23/98), 718 So. 2d 1068, 1071.
73
     Rec. Doc. 36 at 8.
74
     Id.
75
     Id.
76
     Id.
77
     Id.



                                                           10
instance.78 Moreover, Plaintiff contends Defendant knew when she “would write checks to cash

and would in fact instruct her how to write each check.”79 Plaintiff allegedly “acted under the

direction of [Defendant],” who was the type of person to constantly check his bank statements and

“count his penn[ies].”80

            Third, Plaintiff contends Defendant did not honestly and reasonably believe Plaintiff stole

money via “cash discounts” because Defendant “would tell [Plaintiff] when to offer a discount”

and “offered a ten percent discount to patients who paid cash.”81

            Finally, Plaintiff contends the curtailed Ultherapy treatments did not provide Defendant

with an honest and reasonable belief that she committed theft.82 Instead, Plaintiff testified that

Defendant ordered Plaintiff to “save costs” by not fully completing patients’ Ultherapy

treatments.83 Plaintiff testified that “[s]ometimes [Defendant] would tell us not to do a second pass

because transducers were expensive, and if we could save the lines by not doing the full treatment,

that’s what we did.”84

            2.      Malice

            Malice is present when a person brings criminal or civil proceedings and either (1) acts

with “hatred, animosity or ill will toward the plaintiff,” (2) seeks to gain a private advantage, or


78
     Rec. Doc. 36-2 at 81.
79
     Id.
80
     Id.
81
     Id. at 8–9.
82
     Id. at 9.
83
     Rec. Doc. 36-2 at 70
84
     Id.



                                                    11
(3) knowingly makes false allegations or acts with reckless disregard for the allegations’ truth.85

Malice may also be inferred from (4) the lack of probable cause to bring proceedings against the

plaintiff.86

            Plaintiff appears to argue that the first and third circumstances are present.87 Plaintiff

argues that Defendant pressed charges against her, in retaliation, for filing a sexual harassment

complaint with the EEOC.88 Moreover, Plaintiff contends Defendant knowingly made false

allegations to JSPO about Plaintiff committing theft.89 Thus, Plaintiff concludes that summary

judgment is not appropriate on the malice element.90

            3.      Article 2315 Claims

            Plaintiff notes that “[D]efendant does not address [Plaintiff’s] claims under La. C.C.P. art.

2315 and only alleges that there is no genuine issue of material fact[] because the plaintiff cannot

prove that [Defendant] filed a criminal charge without probable cause and with malice.”91

Accordingly, Plaintiff does not address her Article 2315 claims in the instant opposition. The

Article 2315 claims appear to involve loss of consortium and emotional distress on behalf of

Plaintiff’s children.92



85
     Miller v. E. Baton Rouge Par. Sheriff's Dep’t, 511 So. 2d 446, 453 (La. 1987).
86
     Id.
87
     Rec. Doc. 36 at 9–10.
88
     Id. at 10
89
     Id.
90
     Id.
91
     Id. at 3.
92
     Rec. Doc. 2 at 6–7.



                                                           12
            4.      Unsworn Statements

            Finally, Plaintiff argues that Defendant “attempted to support[] his Motion with evidence

that is not competent.”93 According to Plaintiff, a sworn declaration must state: “I declare (or

certify, verify, or state) under penalty of perjury that the foregoing is true and correct.”94 Plaintiff

contends the sworn statement must also “include the date the declaration was executed and a

signature.”95 Plaintiff points to Fifth Circuit caselaw rejecting unsworn statements on summary

judgment:

            It is a settled rule in this circuit that an unsworn affidavit is incompetent to raise a
            fact issue precluding summary judgment. A statutory exception to this rule exists
            under 28 U.S.C. 1746, which permits unsworn declarations to substitute for an
            affiant’s oath if the statement contained therein is made ‘under penalty of perjury’
            and verified as ‘true and correct.’96

            Plaintiff contends that Kimberly Perdomo’s statement and Valierie Bon-Mardion’s

statement—relied upon by Defendant—do not “state that the information contained in the

statement are true and correct under penalty of perjury.”97 In addition, Plaintiff contends the

statements are hearsay and have not been authenticated.98 For those reasons, Plaintiff urges this

Court to strike those statements and not consider them on summary judgment.99




93
     Id. at 4.
94
     Id.
95
     Id.
96
     Id. (quoting Nisshio-Iwai American Corp. v. Kline, 845 F.2d 1300, 1306–07 (5th Cir. 1988)).
97
     Id. at 5.
98
     Id.
99
     Id. at 6.



                                                          13
C.           Defendant’s Reply to Plaintiff’s Opposition.

             In reply, Defendant further elaborates why Plaintiff fails to demonstrate a genuine issue of

material fact on the probable cause and the malice elements.100 First, Defendant argues that

Plaintiff’s opposition simply presented red herrings in an attempt to manufacture a dispute

regarding probable cause.101 For example, Defendant notes that Plaintiff “claims that Defendant

instructed her not to complete the entire Ultherapy treatment in the interest of saving money.”102

Defendant’s denial of that allegation supposedly “does not create a disputed issue of fact

concerning probable cause on Ulthera because there is still evidence that Plaintiff treated patients

with no corresponding patient chart.”103 Additionally, despite Plaintiff’s testimony that Defendant

authorized her transactions with the Dolce credit card, Defendant notes that “Plaintiff testified that

the Defendant was reasonable for being suspicious of [the tanning-supply charge].”104

             Second, with respect to malice, Defendant argues that Plaintiff failed to establish a genuine

issue of material fact.105 Defendant claims “Plaintiff now seeks to establish malice by claiming

that the Defendant was angry after receiving a demand for severance pay on January 26, 2015.”106,

Defendant also claims “[he] offered Plaintiff severance pay on her last day of employment on




100
      Rec. Doc. 40-2.
101
      Id. at 2.
102
      Id. at 7.
103
      Id.
104
      Id. at 5.
105
      Id. at 8.
106
      Id.



                                                      14
January 12, 2015.”107 Thus, according to Defendant, “[i]t is inconceivable how Plaintiff can

construe malice over the negotiation of a severance package that was first offered by Defendant

himself.”108

            Finally, Defendant briefly argues that “public policy commands summary judgment” in

this case.109 Defendant contends that malicious prosecution claims are disfavored under Louisiana

law.110

                                                III. Legal Standard

            Summary judgment is appropriate when the pleadings, discovery, and affidavits

demonstrate “no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.”111 To decide whether a genuine dispute as to any material fact exists, the court

considers “all of the evidence in the record but refrains from making credibility determinations or

weighing the evidence.”112 All reasonable inferences are drawn in favor of the nonmoving party.

Yet “unsupported allegations or affidavits setting forth ‘ultimate or conclusory facts and

conclusions of law’ are insufficient to either support or defeat a motion for summary judgment.”113

If the entire record “could not lead a rational trier of fact to find for the non-moving party,” then




107
      Id.
108
      Id.
109
      Id. at 10.
110
      Id.
111
   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Little v. Liquid Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994).

112
      Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
113
      Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.



                                                           15
no genuine issue of fact exists and, consequently, the moving party is entitled to judgment as a

matter of law.114 The nonmoving party may not rest upon the pleadings. Instead, the nonmoving

party must identify specific facts in the record and articulate the precise manner in which that

evidence establishes a genuine issue for trial.115

           The party seeking summary judgment always bears the initial responsibility of showing the

basis for its motion and identifying record evidence that demonstrates the absence of a genuine

issue of material fact.116 “To satisfy this burden, the movant may either (1) submit evidentiary

documents that negate the existence of some material element of the opponent’s claim or defense,

or (2) if the crucial issue is one on which the opponent will bear the ultimate burden of proof at

trial, demonstrate that the evidence in the record insufficiently supports an essential element of the

opponent’s claim or defense.”117 If the moving party satisfies its initial burden, the burden shifts

to the nonmoving party to “identify specific evidence in the record, and articulate” precisely how

that evidence supports the nonmoving party’s claims.118 The nonmoving party must set forth

“specific facts showing the existence of a ‘genuine’ issue concerning every essential component

of its case.”119




114
      Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
115
      See Celotex, 477 U.S. at 325; Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
116
      Celotex, 477 U.S. at 323.
117
  Duplantis v. Shell Offshore, Inc., 948 F.2d 187, 190 (5th Cir. 1991) (quoting Little v. Liquid Air Corp., 939 F.2d
1293, 1299 (5th Cir. 1991)).

118
  Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994), cert. denied, 513 U.S. 871 (1994); see also Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).
119
      Morris, 144 F.3d at 380; see also Bellard v. Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012).



                                                           16
            The nonmovant’s burden of demonstrating a genuine issue of material fact is not satisfied

merely by creating “some metaphysical doubt as to the material facts,” “by conclusory

allegations,” by “unsubstantiated assertions,” or “by only a scintilla of evidence.”120 Moreover, the

nonmoving party may not rest upon mere allegations or denials in its pleadings.121 Hearsay

evidence and unsworn documents that cannot be presented in a form that would be admissible in

evidence at trial do not qualify as competent opposing evidence.

                                                     IV. Analysis

A.          Whether Summary Judgment is Appropriate for Plaintiff’s Malicious Prosecution Claim

            Defendant urges this Court to grant summary judgment on Plaintiff’s malicious

prosecution claim. Under Louisiana law, the elements of a malicious prosecution claim are:

            (1) the commencement or continuance of an original criminal or civil judicial
            proceeding; (2) its legal causation by the present defendant in the original
            proceeding; (3) its bona fide termination in favor of the present plaintiff; (4) the
            absence of probable cause for such proceeding; (5) the presence of malice therein;
            and (6) damage conforming to legal standards resulting to plaintiff.122

Defendant concedes that elements one, two, three, and six are satisfied for purposes of the instant

motion.123 Defendant argues, however, that Plaintiff cannot prove element four (the absence of

probable cause) and element five (the presence of malice).124 Accordingly, the Court will analyze

only whether a genuine issue of material fact exists for elements four and five.



120
      Little, 37 F.3d at 1075.
121
      Morris, 144 F.3d at 380 (citing Thomas v. Price, 975 F.2d 231, 235 (5th Cir. 1992)).
122
   Lemoine v. Wolfe, 2014-1546 (La. 3/17/15); 168 So. 3d 362, 368 (quoting Jones v. Soileau, 448 So.2d 1268, 1271
(La.1984)).

123
      Rec. Doc. 34 at 14.
124
      Id.



                                                           17
            1.      Lack of Probable Cause

            Under Louisiana law, “[p]robable cause depends not merely upon the actual state of the

facts in the case, but upon the defendant’s honest belief of the facts when making the charge against

the plaintiff.125 The “crucial determination” for probable cause “is whether the defendant had an

honest and reasonable belief in the guilt of the plaintiff at the time charges were pressed.”126

Furthermore, “the dismissal of the prosecution gives rise to the presumption of a lack of probable

cause and shifts [the] burden to the defendant[] to show that [defendant] acted on probable cause

and without malice.”127

            Here, both parties agree that JPDA dismissed all criminal charges against Plaintiff.128

Therefore, this Court must presume that Defendant did not have probable cause to initiate

proceedings against Plaintiff. Moreover, this Court must place the burden on Defendant to

demonstrate that he acted with probable cause when he pressed charges against Plaintiff. To meet

that burden, Defendant mostly points to four circumstances establishing his reasonable belief of

Plaintiff’s theft: (1) unauthorized purchases with the Dolce credit card, (2) misappropriation of

Dolce assets, (3) cash discounts, and (4) curtailed Ultherapy treatment.129

            First, regarding the unauthorized credit card transactions, Defendant submitted an itemized

transaction report showing several non-business transactions were made with the Dolce credit




125
      Craig, 718 So. 2d at 1071.
126
      Id.
127
      Hope v. City of Shreveport, 37,759 (La. App. 2 Cir. 12/17/03), 862 So. 2d 1139, 1143.
128
      Rec. Doc. 34-1 at 11; Rec. Doc. 36 at 3.
129
      Rec. Doc. 34-1.



                                                           18
card.130 Those transactions included supplies for a tanning salon.131 Because Plaintiff both planned

to open a tanning salon and maintained access to the Dolce credit card, Defendant claims that he

formed an honest and reasonable belief that Plaintiff made the unauthorized credit card

transactions at issue. Moreover, Defendant points to the excerpt below from Plaintiff’s deposition:

                     Q. Don’t you think that [Defendant] was reasonable in being suspect of you
                     ordering [tanning] products on his American Express on January 12th, 2015
                     that were sent to your home?

                     A. Yes132

            On the other hand, Plaintiff testified that Defendant gave her permission to complete non-

business transactions with the Dolce credit card, including charges for food, clothing, and other

items and services.133 Thus, if the jury believes that Defendant verbally authorized Plaintiff to

routinely make non-business transactions with the Dolce credit card, the jury could reasonably

conclude that Defendant did not honestly and reasonably believe the credit card transactions,

including the tanning supplies, constituted theft. Plaintiff admits that Defendant’s suspicion—that

Plaintiff made the tanning-supply purchase—was “reasonable.” But the jury could find that

Defendant in fact authorized the purchase. Plaintiff’s admission does not entail a concession that

the tanning-supply charge was unauthorized. Thus, there are disputed issues of material fact, which

prevent this Court from granting summary judgment on this issue.134



130
      Rec. Doc. 34-7 at 56; Rec. Doc. 34-9 at 56.
131
      Rec. Doc. 34-10 at 355.
132
      Id.
133
      Rec. Doc. 36-2 at 90, 94, 97.
134
   Defendant also allegedly believed that Plaintiff stole drugs from Aesthetic’s office. Yet Plaintiff testified that
Defendant gave her drugs for home administration. See Rec. Doc. 34-10 at 168. Defendant even concedes that Plaintiff
was a patient of Aesthetic. See Rec. Doc. 34-1 at 16. Thus, disputed issues of fact remain concerning whether


                                                        19
            Second, with respect to misappropriation of Dolce assets, Defendant states that Plaintiff,

Ms. Mahler, and Defendant each owned a portion of Dolce.135 Pursuant to Dolce’s operating

agreement, any distributions of Dolce assets were to be proportionate to the owner’s respective

share.136 Plaintiff testified that she was entitled to 24.5% of Dolce assets while employed by

Defendant.137 Yet, according to Plaintiff’s deposition testimony, she compensated herself, Ms.

Mahler, and Defendant each at the rate of 33.3% on certain occasions.138 Plaintiff also testified

that she compensated herself and Ms. Mahler each at the rate of 50% on occasions, leaving

Defendant with no disbursement whatsoever.139 Defendant, citing the operating agreement, points

out that any amendment to the disbursement arrangement must be in writing.140

            Plaintiff admits that she disbursed income in a manner inconsistent with each owner’s

respective share.141 Yet, according to Plaintiff, she “wrote the checks as [Defendant] told [her] to

write them.”142 Although the operating agreement requires disbursement modifications to be in

writing, a reasonable jury could believe that Defendant’s verbal authorization of the distributions




Defendant honestly believed that Plaintiff stole drugs from Aesthetic.

135
      Rec. Doc. 34-1 at 5.
136
      Rec. Doc. 34-9 at 31.
137
      Rec. Doc. 36-2 at 81.
138
      Id.
139
      Rec. Doc. 34-9 at 83–85.
140
      Rec. Doc. 43 at 3.
141
      Rec. Doc. 36-2 at 81.
142
      Id.



                                                         20
negated any honest and reasonable belief that Plaintiff committed theft. Therefore, there are

disputed issues of material fact precluding summary judgment on this issue.

            Third, concerning the cash discounts, Defendant testified in his deposition that someone

wrote “cash discount” on patients’ forms without Defendant’s consent.143 Plaintiff, on the other

hand, testified that Defendant would prepare marketing schemes to obtain more patients and would

tell Plaintiff when to offer discounts.144 Plaintiff also testified that Defendant offered a ten percent

discount to patients who paid in cash.145 Thus, with each party pointing to record evidence to

explain the “cash discounts” on patients’ forms, a genuine issue of material fact exists regarding

whether Defendant honestly and reasonably believed that Plaintiff stole money through cash

discounts.146

            Fourth, concerning the curtailed Ultherapy treatment, Defendant points to the Ultherapy

treatment logs as evidence of Plaintiff’s theft. Those treatment logs indicate that 5,402 lines of

ultrasound treatment were unauthorized or uncharted.147 Defendant submits the testimony of

Chantel Babin, an employee of Aesthetic, to demonstrate that Aesthetic’s patients inquired about

receiving Ultherapy treatments at their homes.148 Chantel Babin’s declaration apparently indicated



143
      Rec. Doc. 34-4 at 296–97.

144
      Rec. Doc. 36-2 at 61–62.
145
      Id. at 63.
146
   Defendant also points to evidence that Plaintiff entered almost no data into QuickBooks for 2014. Rec. Doc. 34-1
at 4 (citing Rec. Doc. 34-5). Yet Plaintiff testified that Defendant controlled what information and accounting went
into QuickBooks and would instruct Plaintiff to make Defendant appear “poor.” Rec. Doc. 36-2 at 106. Thus, a
disputed issue of fact remains concerning whether Defendant honestly believed the lack of information in QuickBooks
indicated theft or embezzlement.

147
      Rec. Doc. 34-7 at 56.
148
      Rec. Doc. 34-6 at 3.



                                                        21
that Plaintiff was treating individuals who were not scheduled as patients of Aesthetic or Dolce.149

Ms. Babin testified that the Ultherapy patient charts included “[s]everal entries [that] were falsified

with initials and not on the schedule” to receive Ultherapy treatment.150

            On the other hand, Plaintiff testified that she and Ms. Mahler “did what [they] were told

by Dr. Metzinger” and that “[i]f he told us to do X number of lines, we did X number of lines.”151

Defendant allegedly ordered Plaintiff “not to do a second pass [on patients] because transducers

were expensive.”152 Thus, according to Plaintiff’s testimony, under Defendant’s direction, Plaintiff

“save[d] lines by not doing the full treatment” and performed the treatments under the direction of

Defendant.153 Plaintiff’s sworn testimony raises a genuine issue of material fact for the jury to

decide: whether Defendant honestly and reasonably believed Plaintiff curtailed Ultherapy

treatments and exploited the remaining Ulthera lines without Defendant’s consent. Indeed, because

the JPDA dismissed all criminal charges against Plaintiff, this Court must presume that Defendant

did not have probable cause to initiate proceedings against Plaintiff. Moreover, the jury must

decide whether Defendant’s evidence overcomes the presumption that he lacked probable cause

when pressing charges against Plaintiff. Summary judgment is therefore not appropriate on the

probable cause element.154



149
      Rec. Doc. 34-1 at 6; Rec. Doc. 34-6 at 3.
150
      Rec. Doc. 34-6 at 2.
151
      Rec. Doc. 36-2 at 76.
152
      Id. at 70.
153
      Id.
154
    Defendant represents that multiple government officials found probable cause to believe Plaintiff committed the
alleged crimes. Rec. Doc. 34-1 at 15. Yet, under the malicious prosecution test, the probable cause element is based
upon whether the specific defendant “had an honest and reasonable belief in the guilt of the plaintiff at the time the


                                                         22
            2.       Malice

            The “determination of malice in a malicious prosecution case is a question of fact.”155

Louisiana courts permit the malice element to be proven in several ways.156 Malice is present when

a person brings criminal or civil proceedings and either (1) acts with “hatred, animosity or ill will

toward the plaintiff,” (2) seeks to gain a private advantage, or (3) knowingly makes false

allegations or acts with reckless disregard for the allegations’ truth.157 Malice may also be inferred

from (4) the lack of probable cause to bring proceedings against the plaintiff.158 Furthermore, when

the charges against the plaintiff are dismissed, the burden shifts to the defendant to show that he

acted without malice.159 Here, because both parties agree that the criminal charges against Plaintiff

were dismissed, Defendant has the burden to show that he acted without malice.

            First, Defendant submits Detective Steve Trapani’s testimony to show his lack of malice

toward Plaintiff.160 Detective Trapani testified that Defendant did not retaliate against Plaintiff

when he pressed charges against Plaintiff.161 Second, Defendant testified that he did not obtain any

private advantage from pressing charges against Plaintiff.162 Defendant instead testified in his


charges were pressed.” Craig, 718 So. 2d at 1071. Thus, the only relevant inquiry is whether Defendant honestly and
reasonably believed that he had probable cause to press charges against Plaintiff.

155
      Miller, 511 So. 2d at 453.
156
      Id.
157
      Id.
158
      Id.
159
      Hope, 862 So. 2d at 1143.
160
      Rec. Doc. 34-1 at 22.
161
      Rec. Doc. 34-7 at 89.
162
      See Rec. Doc. 34-4 at 214–15, 225.



                                                        23
deposition that he incurred attorney fees and canceled expensive surgeries due to scheduled court

proceedings.163 Finally, Defendant argues that he did not make any false allegations against

Plaintiff. As support, Defendant submits Detective Trapani’s deposition testimony that Defendant

did not engage in false allegations when he pressed charges against Plaintiff.164

            On the other hand, Defendant concedes that he pressed charges against Plaintiff after she

demanded severance pay,165 which could result in a finding of “animosity” or “ill will” toward

Plaintiff. Furthermore, Plaintiff testified that Defendant authorized several non-business

transactions with the Dolce credit card, which Defendant subsequently reported as unauthorized

when he pressed charges.166 That testimony entails record evidence that Defendant knowingly

made false allegations against Plaintiff. In sum, because each party points to record evidence

regarding whether Defendant acted with malice, a genuine issue of material fact remains

concerning the malice element. Summary judgment is therefore not appropriate on the malice

element.

            3.      Plaintiff’s Request to Strike Statements of Kimberly Perdomo and Valerie
                    Bon-Mardion

            Finally, Plaintiff argues that Defendant “attempted to support[] his Motion with evidence

that is not competent.”167 Yet, because the Court deems summary judgment inappropriate—




163
      Id.
164
      Rec. Doc. 34-7 at 89.
165
   Defendant concedes that he received Plaintiff’s demand for severance before Defendant pressed charges against
Plaintiff. See Rec. Doc. 43 at 9.

166
      Rec. Doc. 36-2 at 88, 90.
167
      Rec. Doc. 36 at 5.



                                                      24
regardless of the purported inadmissible statements—the Court need not entertain Plaintiff’s

arguments that the statements of Kimberly Perdomo and Valerie Bon- Mardion should be stricken.

                                           V. Conclusion

           Based on the foregoing, there are genuine issues of material fact in dispute precluding

summary judgment on the probable cause and malice elements of Plaintiff’s malicious prosecution

claim. Accordingly,

           IT IS HEREBY ORDERED that Defendant Stephen Metzinger’s “Motion for Summary

Judgment”168 is DENIED.

           NEW ORLEANS, LOUISIANA, this _____
                                        11th day of December 2019.


                                                      _________________________________
                                                      NANNETTE JOLIVETTE BROWN
                                                      CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT




168
      Rec. Doc. 34.



                                                 25
